DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election of Group I (relating to Claims 1-10) and Species E (relating to FIGS. 9-18) was made without traverse in the reply filed on 06/13/2022.  Accordingly, the 04/14/2022 restriction requirement is made FINAL.

Drawings
The drawings are acceptable.

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:
Claim 5: The word “joint” should be inserted after the words “second revolute” (Line 4).
Claim 8: The word “joint” should be inserted after the words “fourth revolute” (Line 4).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,293,107 to Akeel, in view of U.S. Patent Application Publication No. 2018/0001487 to Miyasaka et al. and an article “Robotics Technology – Arms” publicly available at https://web.archive.org/web/20170718204516/http://www.electronicsteacher. com/robotics/robotics-technology/arms.php.
Claim 1: Akeel discloses a mechanical arm (see annotated FIG. 8 below), comprising:
a first link 148 connectable to a surface 146;
a second link 150 rotatably coupled to the first link 148 and having an elongated body defining a first end and an opposite second end, the first end rotatable about an axis of rotation orthogonal to an axis of rotation of the first link 148;
a third link 152 comprising a first end and an opposite second end, the first end rotatably coupled to the second end of the elongated body, the third link 152 having an axis of rotation same as an axis of rotation of the second end of the elongated body;
a fourth link 154 rotatably coupled to the second end of the third link 152, the fourth link 154 having an axis of rotation orthogonal to the axis of rotation of the third link 152;
a fifth link 156 rotatably coupled to the fourth link 154, the fifth link 156 having an axis of rotation orthogonal to the axis of rotation of the fourth link 154; and
an end effector 160 connectable to the fifth link 156, wherein the first link 148, the second link 150, the third link 152, the fourth link 154, and the fifth link 156 are collectively structured and configured to rotate such that the end effector 160 is actuatable to a workspace under the surface 146 (this final clause is functional and considered intended use. See MPEP 2114. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
Akeel does not disclose wherein the end effector 160 is rotatable about an axis of rotation same as the axis of rotation of the fourth link 154, and rotatable about an axis of rotation orthogonal to the axis of rotation of the fourth link 154.
Miyasaka teaches a similar mechanical arm (FIG. 3) which comprises an end effector 15, 16 which is rotatable about an axis of rotation O5 that is the same axis of rotation as multiple downstream links (which are rotatable about axis O2, O3) and rotatable about an axis of rotation O6 orthogonal to the axes of rotation of the downstream links cited above.
In view of the Miyasaka teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the mechanical arm disclosed by Akeel such that the end effector 160 is rotatable about an axis of rotation same as the axis of rotation of the fourth link 154, and rotatable about an axis of rotation orthogonal to the axis of rotation of the fourth link 154, in order to add additional degrees of freedom to the mechanical arm and increase the versatility of the mechanical arm (this rationale is supported by the “Robotics Technology – Arms” article cited above.  For example, the article mentions that the “jointed-arm robot [which] has six degrees of freedom” – which has more degrees of freedom than a “simple robot arm with 3 degrees of freedom” – enable[s] it to perform jobs that require versatility and dexterity”).

Claim 2: Akeel, as modified by Miyasaka in the rejection of Claim 1 above, discloses the mechanical arm of claim l, wherein the second link 150, the third link 152, the fourth link 154, and the fifth link 156 are configured to rotate into a folded state, wherein in the folded state, the third link 152 is contoured such that an end of the fifth link 156, away from the third link 152, faces the first link 148.
Claim 3: Akeel does not expressly disclose the limitation of Claim 3 in which, wherein in the folded state, a height of each of at least the second link 150 and the third link 152 with respect to the surface 146 is less than a height of the first link 148 with respect to the surface 146.
Miyasaka teaches a robotic arm in which the respective links are sized so as to be folded in a state that the links are aligned in a single plane (see, e.g., FIGS. 3 and 5).
In view of the Miyasaka teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the mechanical arm disclosed by Akeel, as modified by Miyasaka in the rejection of claim 1 above, such that when the mechanical arm is in the folded state, a height of each of at least the second link 150 and the third link 152 with respect to the surface 146 is less than a height of the first link 148 with respect to the surface 146, in order to allow the mechanical arm to take up less space when in a folded state or when the mechanical arm is not is use.
Claim 4: Akeel does not a sixth link rotatably coupled to the fifth link 156, the sixth link having an axis of rotation orthogonal to the axis of rotation of the fifth link 156; the sixth link attachable to the end effector 160 and configured to, in conjunction with the first link 148, the second link 150, third link 152, the fourth link 154, and the fifth link 156, actuate to a workspace on a side and below and under the surface 146.
The “Robotics Technology – Arms” article cited above teaches how the mechanical versatility of a mechanical arm can be increased through an increased number of degrees of freedom of a robot arm.
In view of the “Robotics Technology – Arms” teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the mechanical arm disclosed by Akeel, as modified above by Miyasaka in the rejection of Claim 1, such that it further comprises a sixth link rotatably coupled to the fifth link 156, the sixth link having an axis of rotation orthogonal to the axis of rotation of the fifth link 156; the sixth link attachable to the end effector 160 and configured to, in conjunction with the first link 148, the second link 150, third link 152, the fourth link 154, and the fifth link 156, actuate to a workspace on a side and below and under the surface 146, in order to increase the versatility of the mechanical arm. 
Claim 5: Akeel, as modified by Miyasaka in the rejection of Claim 1 above, discloses the mechanical arm of claim 1, further comprising a first revolute joint 134 and a second revolute joint 136, wherein the first link 148 is connectable to the surface 146 through the first revolute joint 134, the second revolute joint 136 is configured to rotatably connect the second link 150 to the first link 148, the first revolute joint 134 and the second revolute [joint] 136 are received in the first link 148 at two ends of the first link 148.
Claim 6:  Akeel, as modified by Miyasaka in the rejection of Claim 1 above, discloses the mechanical arm of claim 1, further comprising a plurality of brakes 32 mated to corresponding revolute joints (e.g., 134, 136) in at least one of the first link 148, the second link 150, the third link 152, and the fourth link 154, and are configured to selectively stop movement of the mechanical arm, so as to hold the mechanical arm in a determined pose.
Claim 8: Akeel, as modified by Miyasaka in the rejection of Claim 1 above, discloses the mechanical arm of claim 1, further comprising a third revolute joint 138 and a fourth revolute joint 140, wherein the third link 152 is rotatably coupled to the second link 150 through the third revolute joint 138, the fourth revolute joint 140 is configured to rotatably connect the fourth link 154 to the third link 152, the third revolute joint 138 and the fourth revolute [joint] 140 are received in the third link 152 at two ends of the third link 152.
Claim 9: Akeel, as modified by Miyasaka in the rejection of Claim 1 above, discloses the mechanical arm of claim 5, wherein the first link 148 comprises a housing 148 that comprises a first portion (bottom portion) and a second portion (left portion shown in FIG. 8) in electronic communication with each other and are orthogonal to each other, and wherein the first revolute joint 134 is received in the first portion and the second revolute joint 136 is received in the second portion.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,293,107 to Akeel, in view of U.S. Patent Application Publication No. 2018/0001487 to Miyasaka et al., as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0169868 to Jackowski et al.
Claim 7: Akeel and Miyasaka do not disclose sensor coverings disposed on one or more outer surfaces of at least one of the first link, the second link, the third link, and the fourth link, wherein the sensor coverings are configured to detect an object touching or in proximity to the one or more outer surfaces.
Jackowski teaches a mechanical arm that includes “sensor(s) 112 arranged to sense aspects of the robotic system 100. The sensor(s) 112 may include one or more force sensors, torque sensors, velocity sensors, acceleration sensors, position sensors, proximity sensors, motion sensors, location sensors, load sensors, temperature sensors, touch sensors, depth sensors, ultrasonic range sensors, infrared sensors, object sensors, and/or cameras, among other possibilities.”  Paragraph [0049].
In view of the Jackowski teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the mechanical arm disclosed by Akeel, as modified by Miyasaka in the rejection of Claim 1 above, such that the mechanical arm further comprises sensor coverings (e.g., force sensors, proximity sensors, and/or touch sensors) disposed on one or more outer surfaces of at least one of the first link, the second link, the third link, and the fourth link, wherein the sensor coverings are configured to detect an object touching or in proximity to the one or more outer surfaces, in order to prevent the mechanical arm from interfering with a human or unknown object in the mechanical arm’s environment.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,293,107 to Akeel, in view of U.S. Patent Application Publication No. 2018/0001487 to Miyasaka et al., as applied to Claim 1 above, and further in view of International Patent Application Publication No. WO 2017/033379 A1 to Tojo.
Claim 10: Akeel and Miyasaka do not disclose a six-axis force torque sensor module, the end effector is coupled to the fifth link through the six-axis force torque sensor module, the six-axis force torque sensor module is configured to detect forces and torques applied to the end effector.
Tojo teaches a mechanical arm that comprises a “six-axis force sensor 5 capable of detecting a force in the XYZ axis directions defined by the wrist coordinate system and a moment acting around each axis.”
In view of the Tojo teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the mechanical arm disclosed by Akeel, as modified by Miyasaka in the rejection of Claim 1 above, such that the mechanical arm further comprises a six-axis force torque sensor module (similar to the six-axis force sensor 5 taught by Tojo), the end effector is coupled to the fifth link through the six-axis force torque sensor module, the six-axis force torque sensor module is configured to detect forces and torques applied to the end effector, in order to detect a force in the XYZ axis directions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658